Exhibit 10(a)27


SECOND AMENDMENT TO THE
DEFERRED STOCK TRUST AGREEMENT
FOR DIRECTORS OF SOUTHERN COMPANY AND ITS SUBSIDIARIES
WHEREAS, the Grantors entered into the Deferred Stock Trust Agreement for
Directors of Southern Company and its Subsidiaries (the “Trust”) as amended and
restated effective January 1, 2000, and subsequently further amended effective
January 1, 2009; and
WHEREAS, the Grantors desire to amend the Trust in order to reflect Southern
Company’s divestiture of one of the Grantors, Gulf Power Company, the removal of
Gulf Power Company as a Grantor under the Trust, the addition of Southern
Company Gas as a Grantor under the Trust, the transfer of sponsorship of the
Deferred Compensation Plan from Gulf Power Company to Southern Company, and the
addition of the Deferred Compensation Plan sponsored by Southern Company Gas as
a plan subject to the Trust; and
WHEREAS, pursuant to Section 4 of the Trust, the Grantors have the authority to
amend the Trust at any time prior to a Preliminary CIC, and in the event of a
Preliminary CIC may amend the Trust with the agreement of a majority of the
Beneficiaries of the Trust, provided in either case the amendment does not
increase the duties of the Trustee; and
WHEREAS, this Second Amendment to the Trust will not result in an increase to
the duties of the Trustee; and
WHEREAS, Sections 1 and 17(k) of the Trust provide that Beneficiaries for these
purposes are Directors of the applicable Grantor who are eligible for a benefit
under the applicable Plan, and for whom all amounts due under such Plan have not
been satisfied; and
WHEREAS, only Gulf Power Company has experienced a Preliminary CIC.
NOW, THEREFORE, the Grantors hereby amend the Trust as follows:
1.
Effective as of the date Gulf Power Company ceases to be a subsidiary of
Southern Company, Gulf Power Company shall cease to be a Grantor of the Trust
and all references to Grantor thereunder shall no longer include Gulf Power
Company.
2.
Effective as of the date of execution of this Amendment by all Grantors,
Southern Company Gas shall be a Grantor of the Trust and all references to
Grantor thereunder shall include Southern Company Gas.





--------------------------------------------------------------------------------




3.
Effective as of the date of execution of this Amendment by all Grantors, the
last sentence of Section 5 of the Trust is amended by removing the word “or”
prior to subsection (d) and adding the following at the end of such sentence:
“or (e) upon written representation to the Trustee that all benefits have been
paid to Beneficiaries by a Grantor such that the Grantor has no remaining
obligations to any Beneficiary covered by the Trust, assets allocated to the
Grantor’s separate Trust account shall be returned to the Grantor regardless of
any targeted funding level.”
4.
Effective as of the date Gulf Power Company ceases to be a subsidiary of
Southern Company, Exhibit A is deleted in its entirety and replaced with the
following:
EXHIBIT A
Plans and Arrangements Subject to the Trust


Deferred Compensation Plan for Directors of Alabama Power Company
Deferred Compensation Plan for Directors of Georgia Power Company
Deferred Compensation Plan for Directors of Mississippi Power Company
Deferred Compensation Plan for Directors of Savannah Electric and Power Company
Deferred Compensation Plan for Directors of Southern Company Gas
Deferred Compensation Plan for Directors of The Southern Company
Deferred Compensation Plan for Directors of Gulf Power Company
(sponsored by Southern Company)


2

--------------------------------------------------------------------------------






5.
Effective as of the date of execution of this Amendment, Section 16(i) of the
Trust is deleted in its entirety and replaced with the following:
“(i)    The Grantors:
Southern Company
Myra C. Bierria
Corporate Secretary
30 Ivan Allen Jr. Boulevard NW
Atlanta, GA 30308”
6.
Effective as of the date of execution of this Amendment, all amounts held by the
Trustee under the Trust for the account of Gulf Power Company shall be held by
the Trustee under the Trust for the account of Southern Company as plan sponsor
of the Deferred Compensation Plan for Directors of Gulf Power Company.
7.
Except as amended herein by this Second Amendment, the Trust shall remain in
full force and effect as adopted by the Grantors prior to the adoption of this
Second Amendment.


[SIGNATURES ON FOLLOWING PAGE]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to the
Trust Agreement as of the 29th day of December, 2018.





ALABAMA POWER COMPANY
 
MISSISSIPPI POWER COMPANY
By:
/s/Ceila H. Shorts
 
By:
/s/Jeffrey A. Stone
Name:
Ceila H. Shorts
 
Name:
Jeffrey A. Stone
Title:
Corporate Secretary
 
Title:
Vice President & Corporate Secretary
 
 
 
 
 
GEORGIA POWER COMPANY
 
SOUTHERN COMPANY GAS
By:
/s/Kristi L. Dow
 
By:
/s/Myra C. Bierria
Name:
Kristi L. Dow
 
Name:
Myra C. Bierria
Title:
Assistant Secretary
 
Title:
Assistant Secretary
 
 
 
 
 
GULF POWER COMPANY
 
SOUTHERN COMPANY
By:
/s/Jeffrey A. Stone
 
By:
/s/Myra C. Bierria
Name:
Jeffrey A. Stone
 
Name:
Myra C. Bierria
Title:
Vice President & Corporate Secretary
 
Title:
Secretary
 
 
 
 
 







4

--------------------------------------------------------------------------------







ACKNOWLEDGMENT AND AGREEMENT
The undersigned, constituting all of the potential Beneficiaries related to Gulf
Power Company, hereby acknowledge and agree to this Second Amendment as of the
29th day of December, 2018.
 
/s/Allan G. Bense
 
Allan G. Bense
 
 
 
/s/Deborah H. Calder
 
Deborah H. Calder
 
 
 
/s/Julian B. MacQueen
 
Julian B. MacQueen
 
 
 
/s/J. Mort O’Sullivan
 
J. Mort O’Sullivan
 
 
 
/s/Michael T. Rehwinkel
 
Michael T. Rehwinkel
 
 
 
 
 
William A. Pullum
 
 
 
 
 
William C. Cramer, Jr.



Signature Page to Second Amendment to
Director Deferred Stock Trust Agreement
NAI-1505932775v1